Citation Nr: 0925806	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-35 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder.

2. Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
the current level of severity of the Veteran's service-
connected PTSD, as well as whether the Veteran is precluded 
from gainful employment as a result of his service-connected 
disabilities.

In May 2006, service connection was granted for PTSD, and a 
50 percent disability rating was assigned effective September 
8, 2005.  The Veteran was afforded a VA examination in May 
2005.  At that time, he was assigned a Global Assessment of 
Functioning (GAF) score of 60.  Since that time, the Veteran 
has not received an additional VA examination to assess the 
current level of this service-connected disability.  The 
Board notes that private treatment records, recorded since 
the Veteran's VA examination, have noted an increase in his 
PTSD symptoms, as well as lower GAF scores.  A letter from 
the Veteran's private provider, dated May 7, 2008, stated 
that, over the last few years, the Veteran's PTSD symptoms 
had increased.  Further, the Veteran's private provider has 
consistently assigned GAF scores in the 40's, to include a 
score of 45 in the letter discussed above.  There are 
inconsistencies with the findings of the May 2008 letter, 
however, that reduce its overall probative value.  
Nevertheless, the fact remains that there is evidence that 
the Veteran's PTSD has increased in severity since his last 
VA examination.

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment, to include private 
treatment, in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  On remand, 
the Veteran should be afforded an additional VA examination 
to ascertain the current nature and extent of his PTSD.  

As to the claim for a TDIU, the Board finds that this claim 
is inextricably intertwined with the PTSD claim.  Therefore, 
adjudication of this claim must be deferred pending 
completion of the additional evidentiary development outlined 
above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter).

Further, regarding the Veteran's private treatment records, 
the claims file contains quarterly reports from Kalamazoo 
Psychology from April-May 2006, October-December 2006, 
January-March 2007, and September-December 2007.  As such, 
several quarterly reports, if they exist, as well as ongoing 
treatment reports from the date of his intake examination 
(December 2005) through the present, have not been associated 
with the claims file.  On remand, the RO/AMC should obtain 
all treatment records from this facility, to the extent 
available.

In addition, although the October 2008 supplemental statement 
of the case noted that VA medical records from May 2000-
August 2005 were reviewed.  However, a review of claims file 
only shows VA outpatient reports dated from June 2000 to 
February 2001 and from August to September 2005.  The RO/AMC 
should request all treatment records from the Battle Creek, 
Michigan VAMC from February 2001 through the present.




Accordingly, the case is REMANDED for the following actions:

1.  Following the receipt of a medical 
release form from the Veteran, the RO/AMC 
should contact Kalamazoo Psychology in 
order to obtain any missing quarterly 
reports, as well as any other treatment 
records which may exist, and associate 
those records with the claims file.  If 
said records do not exist or are otherwise 
unavailable, that should be noted in 
writing and associated with the Veteran's 
claims file.

2.  In addition, the RO/AMC should request 
all treatment records from the Battle 
Creek, Michigan VAMC from February 2001 
through the present.

3.  Following the receipt of records from 
Kalamazoo Psychology, to the extent 
available, the Veteran should be afforded 
a VA examination to determine the current 
degree of severity of his PTSD.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify all current 
manifestations of the Veteran's PTSD.  The 
examiner should provide an opinion 
concerning the current degree of social 
and industrial impairment resulting from 
the service-connected PTSD.  In addition, 
the examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  The examiner should 
assign a Global Assessment of Functioning 
(GAF) score for the veteran's service- 
connected PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  
The examiner must also render an opinion 
as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
Veteran's service-connected disabilities, 
to include PTSD, preclude him from 
engaging in substantially gainful 
employment.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.

4.  The AMC should then readjudicate the 
Veteran's claims for an increased rating 
and TDIU in light of all of the evidence 
of record on the merits.  If any issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issues on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




